Citation Nr: 0428166	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-20 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for arthritis due to 
trauma of the right knee, currently rated at 30 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the rating for arthritis due to 
trauma of the right knee from 10 percent to 30 percent, 
effective February 2002.  Subsequent to the filing of the 
appeal, the claims file was transferred to Anchorage, Alaska.



FINDINGS OF FACT

1.  The veteran is presently assigned a 30 percent rating for 
recurrent subluxation or lateral instability of the right 
knee, and no higher evaluation is authorized under the 
applicable schedular criteria.

2.  Arthritis due to trauma of the right knee is manifested 
by limitation of full flexion, with pain throughout the range 
of motion, chondromalacia, roughened joint surfaces, and 
3+crepitis.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
lateral instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

2.  The schedular criteria for a compensable (10 percent) 
rating for degenerative arthritis of the right knee 
(limitation of motion with pain) have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5260 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.

In a May 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send information 
describing any additional evidence, or the evidence itself, 
to the RO, and requested that the veteran tell the RO about 
any additional information or evidence he wanted VA to try to 
get for him.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VCAA notice was provided by the RO prior to the initial 
decision to increase the rating from 10 percent to 30 percent 
for arthritis due to trauma of the right knee, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the RO obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran has been afforded a VA 
orthopedic examination in June 2002 in connection with this 
claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Factual Background

Service connection for arthritis due to trauma of the right 
knee was granted in August 1996, with a rating of 10 percent, 
effective January 1992.  The veteran filed a claim for an 
increased rating in March 2002.

A February 2002 report from a private osteopath diagnosed 
degenerative joint disease of the right knee with a varus 
deformity and bone on bone formation of the medial 
compartment.  Crepitus associated with pain was noted.  X-ray 
findings confirmed the diagnosis.

A March 2002 report from a private orthopedic surgeon 
diagnosed arthritis of the right knee.  Tenderness and pain 
along the medial joint line, osteophytes along the medial 
femoral condyle, mild varus deformity, and bone rubbing on 
bone in the medial compartment were noted.  Unicompartment 
knee replacement was recommended.  X-ray findings confirmed 
the diagnosis.

A VA orthopedic examination was conducted in June 2002.  
While standing and lying supine, he was able to extend the 
knee to 0 degrees.  He could flex the knee to 130 degrees, 
but not without pain.  McMurray's sign and Lachman's sign 
were both negative.  No ligament laxity was found.  The 
veteran reported he was in constant pain.  3+ crepitus was 
found in the right knee, confirming chondromalacia and 
roughened joint surfaces.  The veteran was able to extend his 
right knee to 90 degrees and flex it to 130 degrees while 
lying supine with the hips flexed to 90 degrees, but reported 
pain throughout the entire range of motions described.  The 
examining physician noted the findings of a May 2002 MRI 
including no meniscus, a thickened medial collateral 
ligament, Grade III chondromalacia, and mild joint effusion.  
The diagnosis included post-traumatic arthritis, degenerative 
joint disease, chondromalacia, and severe limitation in the 
range of motion of the right knee.

The veteran underwent surgery for prosthetic replacement of 
his right knee joint in November 2003.  He was assigned a 
temporary 100 percent rating for convalescence effective 
November 12, 2003, and, thereafter, assigned a 100 percent 
rating effective January 1, 2004, for a period of 12 months.

Legal Criteria

The 1945 Schedule for Rating Disabilities (Schedule) is used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The basis of disability evaluations is the ability of the 
body as a whole, or of an organ of the body, to function 
under the ordinary conditions of daily life, including 
employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movement of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursions of movements in 
different planes.  Factors for consideration include less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint. 38 C.F.R. § 4.45.

Degenerative arthritis established by X-ray finding is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  However, 
when limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis

Traumatic arthritis is rated as degenerative arthritis, 
Diagnostic Code 5003, under the Schedule. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010. Under Diagnostic Code 5003, 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In this case, the RO service connected 
the right knee and assigned a 10 percent rating effective 
January 1992 under Diagnostic Code 5257.  Effective February 
2002 the veteran's rating was increased to 30 percent under 
Diagnostic Code 5257, the maximum possible rating under that 
diagnostic code.  Accordingly, no further increase is 
warranted under Diagnostic Code 5257.

The Board notes, however, that the VA General Counsel has 
issued a precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion, and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (August 14, 1998).

Under Diagnostic Code 5260, flexion must be limited to 60 
degrees to warrant a noncompensable rating, limited to 45 
degrees to warrant a 10 percent rating, and limited to 30 
degrees to warrant a 20 percent rating.  

Here, the veteran does have a limitation of flexion of the 
right knee, supported by pathology, but the measured 
limitation does not meet the criteria for a noncompensable 
rating under Diagnostic Code 5260.

In the June 2002 orthopedic examination, the VA examining 
physician stated that the veteran, while lying supine with 
his hips flexed at 90 degrees, can only extend the right knee 
to 90 degrees and can only flex it to 130 degrees, had severe 
limitation of motion, had pain throughout the entire range of 
motions described in the examination report, and was 
"totally disabled" with his primary disability being the 
right knee.

A part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  
Crepitation is to be noted carefully and, in this case, was 
noted to be 3+.  This is consistent with the February 2002 
and March 2002 private medical reports, both of which 
document "bone on bone."
38 C.F.R. § 4.59.

Accordingly, a 10 percent rating, the minimum compensable 
rating for limitation of flexion of the knee, is appropriate 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260, based upon 
limitation of motion with pain, from February 4, 2002, until 
November 12, 2003, the date of the award of an evaluation of 
100 percent for convalescence following total right knee 
replacement.

There is no evidence that flexion is limited to 30 degrees, 
the criteria for a rating of 20 percent, and a rating of 20 
percent is not warranted. 




ORDER

Entitlement to an increased rating for arthritis due to 
trauma of the right knee, rated at 30 percent from February 
4, 2002, through November 12, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (for instability), is denied.

Entitlement to a rating of 10 percent, but no more, for 
arthritis due to trauma of the right knee from February 4, 
2002, through November 12, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (for limitation of motion with pain), is 
granted.




                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



